EXHIBIT 10.2

 

COMPENSATORY ARRANGEMENTS WITH EXECUTIVE OFFICERS

 

On August 28, 2012, the Compensation Committee of Supernus Pharmaceuticals, Inc.
(the “Company”) approved modifications of the base salaries of its executive
officers, as follows:

 

The annual base salary of Jack A. Khattar, the Company’s President and Chief
Executive Officer, was increased from $432,786 to $450,000.

 

The annual base salary of Gregory S. Patrick, the Company’s Vice President and
Chief Financial Officer, was increased from $265,000 to $300,000.

 

The annual base salary of Stefan K.F. Schwabe, MD, Ph.D., the Company’s
Executive Vice President and Chief Medical Officer, was increased from $320,000
to $330,000.

 

The annual base salary of Padmanabh P. Bhatt, Ph.D., the Company’s Senior Vice
President, Intellectual Property and Chief Scientific Officer, was increased
from $290,884 to $306,000.

 

The annual base salary of Jones W. Bryan, Ph.D., the Company’s Vice President of
Business Development, was increased from $223,364 to $250,000.

 

The annual base salary of Tami T. Martin, R.N., Esq., the Company’s Vice
President of Regulatory Affairs, was increased from $221,095 to $240,000.

 

These increases were the result of the Compensation Committee’s review
subsequent to completion of the Company’s recent initial public offering to
ensure that the base salaries of the Company’s executive officers are in line
with the base salaries of executive officers of other public companies operating
in its industry. These increases in annual base salary will become effective on
September 1, 2012. All other terms and conditions of the Company’s compensatory
arrangements with these executive officers remain unchanged.

 

--------------------------------------------------------------------------------